 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      SUSAN EILEEN BLANCHARD,
                                                                 NO. C18-1265RSL
 9
                            Plaintiff,

10
                    v.                                           ORDER OF DISMISSAL

11
      RONDA WRIGHT, et al.,

12
                            Defendants.

13
            On March 12, 2019, the Court directed plaintiff to show cause why this matter should not
14
     be dismissed for failure to show that she is authorized to act on behalf of The Four Maxims
15

16   LLC, for failure to associate counsel to represent that entity’s interests, and/or for failure to seek

17   relief on her own behalf. Plaintiff was warned that failure to timely file an amended complaint
18   remedying the deficiencies identified by the Court would result in dismissal of the above-
19
     captioned matter without prejudice. No amended complaint or other response has been filed.
20
            This matter is hereby DISMISSED without prejudice.
21

22          Dated this 15th day of April, 2019.
23
                                                 A
24                                               Robert S. Lasnik
                                                 United States District Judge
25

26

27

28   ORDER OF DISMISSAL - 1
